Name: Council Implementing Regulation (EU) 2016/1687 of 20 September 2016 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Africa
 Date Published: nan

 21.9.2016 EN Official Journal of the European Union L 255/12 COUNCIL IMPLEMENTING REGULATION (EU) 2016/1687 of 20 September 2016 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (1), and in particular Article 21(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2016, the Council adopted Regulation (EU) 2016/44. (2) One person should be removed from the list of natural persons subject to restrictive measures as set out in Section A of Annex III to Regulation (EU) 2016/44. (3) Annex III to Regulation (EU) 2016/44 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) 2016/44 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 20 September 2016. For the Council The President I. KORÃ OK (1) OJ L 12, 19.1.2016, p. 1. ANNEX The name of the following person and the related entry are deleted from the list set out in Section A of Annex III to Regulation (EU) 2016/44: A. Persons 15. Colonel Taher JUWADI